



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (2.1),
    (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall
    continue.  These sections of
the
Criminal Code
provide:

486.4(1)       Subject to subsection
    (2), the presiding judge or justice may make an order directing that any
    information that could identify the victim or a witness shall not be published
    in any document or broadcast or transmitted in any way, in proceedings in
    respect of

(a)     any of the following
    offences;

(i)      an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01,
    279.011, 279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any
    offence under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by
    the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2),
    in proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of
    an offence other than an offence referred to in subsection (1), if the victim
    is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform
    the victim of their right to make an application for the order; and

(b) on application of the victim
    or the prosecutor, make the order.

(3)     In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss.
    22,48; 2015, c. 13, s. 18.

486.6(1)       Every person who
    fails to comply with an order made under subsection 486.4(1), (2) or (3) or
    486.5(1) or (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. M.M., 2021 ONCA 890

DATE: 20211213

DOCKET: C69379

MacPherson, Coroza and Sossin
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

M.M.

Appellant

M.M., acting in person

Christopher S. Rudnicki, appearing as
    duty counsel

Avene Derwa, for the respondent

Heard and released orally:
    December 9, 2021

On appeal from the conviction entered on
    March 5, 2020 and the sentence imposed on March 24, 2021 by Justice Gilles Renaud
    of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant pleaded guilty to sexual
    interference and invitation to sexual touching pursuant to the
Criminal
    Code of Canada
, R.S.C. 1985, c. C-46, ss. 151 and 152. The complainant was
    a young girl and a member of the appellants extended family.

[2]

The appellant received a global sentence of
    seven years imprisonment along with various ancillary orders  an order to
    comply with the
Sex Offender Information Registration Act
, a DNA order,
    a weapons prohibition order, a non-communication order, and prohibition order
    regarding permissible locations post-sentence pursuant to s. 161 of the
Criminal
    Code
.

[3]

The appellant contends that the global sentence
    of seven years is excessive and should be reduced to four to five years.

[4]

We do not accept this submission. The appellant
    committed very serious offences against a vulnerable young girl. The sentencing
    judge was well aware of the mitigating factors relating to the appellant and
    balanced them appropriately in arriving at the seven-year sentence. We see no
    basis for interfering with the sentence.

[5]

The appellant and Crown jointly agree that the
    proposed conditions pursuant to s. 161 of the
Criminal Code
need to be
    amended to reflect accurately what the trial judge actually ordered. The
    following amendments are ordered:

·

re s. 161(a)  for a period of 10 years

·

re s. 161(b)  for a period of 20 years

·

re s. 161(c)  for a period of 10 years

·

re s. 161(d)  for a period of 3 years

[6]

With respect to the s. 161(a.1) component of the
    Order, the appellant and Crown agree that the appellant is prohibited from
    being within one kilometer of the complainants dwelling house. The complainant
    will be named in the courts final order and the address will be specified in
    the courts final order.

[7]

In all other respects, the appeal from sentence
    is dismissed.

J.C. MacPherson J.A.

S. Coroza J.A.

Sossin J.A.


